Citation Nr: 0005430	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 until 
June 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1998 from the Columbia, South Carolina 
Regional Office (RO) which denied service connection for a 
residuals of dental trauma.


FINDING OF FACT

The claim of entitlement to service connection for a dental 
condition is not plausible. 


CONCLUSION OF LAW

The claim for entitlement to service connection for a dental 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he had work performed on his teeth 
in service which has adversely affected his dental status, 
for which service connection should now be granted by the 
Board.  The appellant does not allege a dental disorder as 
the result of a combat wound or other service trauma, or that 
he has a dental disorder attributable to a prisoner-of-war 
experience

Service connection may be established for compensation 
purposes, or solely for outpatient treatment purposes, for 
dental disability due to injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1712 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.381 
(1999).  Additionally, effective principles relating to the 
establishment of service connection for dental disease and 
injuries by reason of their relationship to other associated 
service-connected diseases or injuries will be observed.  38 
C.F.R. § 3.381(c) (1999).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for a dental condition.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The service records which have been received reflect no 
treatment for any accident or trauma to the veteran's teeth.  
It was documented in the service discharge examination report 
of May 1975 that there was one missing tooth as well as 
multiple restorable ones.  

The appellant was seen by Dr. R. W. Kaemmerlen in April 1997 
who noted a complaint of swelling in the right 
temporomandibular joint and temple areas with chewing.  The 
veteran was reported to have attributed this to a "nerve 
block he had in some dental surgery 10 years ago while he was 
in the military."  It was also noted 

that he had lost the cap off one of his back molars.  Dr. 
Kaemmerlen was of the opinion that this was a dental problem 
and referred the veteran to a dentist for evaluation.  

The appellant was seen at a VA outpatient clinic the 
following month in May 1997 whereupon it was recorded that 
when he chewed his food or moved his jaw at all, there was 
swelling in both temporal areas and discomfort at times.  
Following examination, a diagnostic impression of pain in the 
right and left jaw and temporal areas of unknown etiology was 
rendered.  Upon two week follow-up subsequently in May 1997, 
it was reported that the veteran continued to have the same 
symptoms and that the examination was unchanged.  The 
assessment also remained unchanged. 

The Board points out in this instance that while the veteran 
now asserts that he has a dental condition which is in some 
way related to service, the evidence does not support this 
conclusion.  The record reflects that dental evaluations in 
April and May 1997 indicate that he reported pain and 
swelling of the jaw and temporal areas which were suspected 
to be dental problems.  However, such symptoms have not been 
clinically demonstrated to constitute any dental disability, 
dental pathology or dental disorder.  Service connection may 
not be established in the absence of demonstration of current 
disability.  38 C.F.R. § 3.303.

Additionally, the Board points out that as a lay person who 
is untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
record reflects that while the veteran related to Dr. 
Kaemmerlen in April 1997 that he developed his current 
symptoms as the result of dental treatment in the military, 
an unenhanced report of history transcribed by a medical 
examiner does not constitute "competent medical evidence".  
LeShore v. Brown, 8 Vet.App. 406 (1995).  Moreover, the 
current clinical evidence of record does not now reflect a 
definitive diagnosis in this regard.  Consequently, there is 
no competent medical evidence of a current dental 

disease process or disorder, and the appellant himself has 
not presented any evidence to the contrary.  A claim for 
service-connection must be accompanied by evidence which 
establishes that the claimed disability currently exists.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  Consequently, the appellant's 
own assertions that he has such a dental disability do not 
constitute cognizable evidence upon which to reach the merits 
of this matter.

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a dental disorder for which service 
connection may be established, to include solely for 
outpatient treatment purposes, his claim of service 
connection for such is not well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appeal is denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.



ORDER

As the claim for service connection for a dental condition is 
not well grounded, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

